Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 1 of 13 PageID 2519




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 James J. Aboltin and Pamela J. Knight,
 individually and on behalf of all others
 similarly situated,

                     Plaintiffs,

        v.

 Jeunesse, LLC aka Jeunesse Global, Inc.,
 a Florida limited liability company, MLM
 Mafia, Inc., a Nevada Corporation, Online
 Communications, LLC, a Wyoming limited           Case No. 6:17-cv-01624-PGB-KRS
 liability company, Wendy R. Lewis, an
 individual, Ogale “Randy” Ray, an
 individual, Scott A. Lewis, an individual,
 Kim Hui, an individual, Jason Caramanis,
 an individual, Alex Morton, an individual,
 Kevin Giguere, an individual, John and
 Jane Does 1-100, individual natural
 persons, and ABC Corporations,
 Companies, and/or Partnerships 1-20,

                     Defendants.



       ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF
                     CLASS ACTION SETTLEMENT

       AND NOW, upon consideration of Plaintiffs’ Motion for Final Approval of Class

 Action Settlement and all supporting materials, and the proposed Settlement Agreement

 between Plaintiffs James J. Aboltin and Pamela J. Knight (collectively “Plaintiffs”), and

 Defendants Jeunesse, LLC (a/k/a Jeunesse Global, Inc.), a Florida limited liability

 company (hereafter “Jeunesse”); Wendy R. Lewis; Ogale “Randy” Ray; Scott A. Lewis;




                                              1
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 2 of 13 PageID 2520




 Kim Hui; and Kevin Giguere (collectively, “Settling Defendants,” 1 and together with

 Plaintiffs, the “Parties”), IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.     Unless defined herein, all capitalized terms in this Order shall have the

 same meanings as set forth in the Settlement Agreement.

        2.     Following a hearing on the Plaintiffs’ Motion for Preliminary Approval of

 Class Action Settlement on September 12, 2018, the Court granted the Motion; found that

 the terms and conditions of the Settlement Agreement were within the range of

 reasonableness for preliminary approval; conditionally certified a settlement class

 pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure; and

 directed that notice of the Settlement be issued to potential members of the Settlement

 Class in accordance with the Settlement’s notice plan (Dkt. No. 264). The Settlement

 notice provided members of the Settlement Class with information about the litigation and

 settlement; an opportunity to submit claims; and a manner to exclude themselves from

 the Settlement Class or voice objections.

        3.     On January 8, 2018, the Court held a Final Approval Hearing at the United

 States District Court for the Middle District of Florida, allowing the Parties, members of




 1
     Three named defendants in this matter—Alex Morton, Jason Caramanis, and MLM
     Mafia, Inc., a company controlled by Mr. Caramanis—are not parties to the Settlement
     Agreement. Intentionally, however, the Release provided for in the Settlement
     Agreement, set forth below in Paragraph 24, extends to all claims that Plaintiffs and
     the Settlement Class have against all Defendants, including Mr. Morton, Mr.
     Caramanis, and MLM Mafia, Inc. The term “Defendants,” as used herein, means all
     Defendants whom Plaintiffs sued in this matter. Because this Order of Final Approval,
     and the Settlement’s release provision, resolve all claims of Plaintiffs and the
     Settlement Class against all Defendants, the Court separately will issue an Order
     terminating this lawsuit with prejudice against all Defendants.


                                             2
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 3 of 13 PageID 2521




 the Settlement Class, and other interested parties to be heard on all issues related to the

 proposed Settlement.

        4.     The findings below are based on the Court’s review of the record and

 arguments of counsel.

                         Final Approval of Settlement Agreement

        5.     The Court approves the terms and conditions set forth in Settlement

 Agreement, including all exhibits thereto, finding them to be fair, reasonable, adequate,

 and in the best interests of the Settlement Class Members.           The Court expressly

 incorporates the Settlement Agreement, including all exhibits thereto, into this Final Order

 and Judgment.       The Settlement Agreement resulted from arm’s-length negotiations

 between the parties, including via in-person, Court-ordered mediation overseen by an

 experienced mediator. The Court has considered the current posture of this litigation and

 the risks and benefits to the Parties involved in both settlement of these claims and

 continuation of the litigation. The Court finds that the Settlement represents a reasonable

 compromise of disputed legal and factual issues.

        6.     The Parties are ordered to implement each and every obligation set forth in

 the Settlement Agreement in accordance with the terms and conditions of the Agreement

 without delay.

   Certification of the Settlement Class, Continued Appointment of Class Counsel
                         and Settlement Class Representatives

        7.     Pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

 Procedure, the Court conditionally certifies, for settlement purposes only, the following

 Settlement Class:

        all Distributors of Jeunesse—persons who executed a contract with
        Jeunesse providing the opportunity to sell or resell Jeunesse products


                                              3
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 4 of 13 PageID 2522




        and/or to sponsor other persons to do so; paying for a “starter kit” of
        materials to facilitate this business opportunity; directly or indirectly holding
        a position in the Jeunesse genealogy of Distributors, and/or purchasing
        Jeunesse products at the discounted prices available only to Jeunesse
        distributors— between January 1, 2010, and September 12, 2018.
        Excluded from the Settlement Class are the Defendants, Defendants’
        employees, and Defendants’ family members.

        8.     Based on the facts and the evidence in the record, the Court finds, for

 settlement purposes only, that the litigation as to the claims against the Settling

 Defendants meet all prerequisites of Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of

 Civil Procedure, including that:

               a.     The Settlement Class is so numerous that joinder of all members is

                      impracticable;

               b.     There are questions of law or fact common to the Settlement Class;

               c.     Plaintiffs’ claims are typical of the claims of the Settlement Class

                      Members;

               d.     Plaintiffs and their counsel are capable of fairly and adequately

                      protecting the interests of the Settlement Class;

               e.     With respect to the injunctive portions of the Settlement Agreement,

                      the Court finds that the Settling Defendants allegedly have acted or

                      refused to act on grounds generally applicable to the Settlement

                      Class, thereby      making appropriate       final   injunctive   relief   or

                      corresponding declaratory relief with respect to the Settlement Class

                      as a whole;

               f.     With respect to the non-injunctive portions of the Settlement

                      Agreement, the Court finds that common questions of law and fact

                      predominate over questions affecting only individual Settlement


                                                4
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 5 of 13 PageID 2523




                      Class Members and accordingly, the Settlement Class is sufficiently

                      cohesive to warrant settlement by representation;          and that

                      certification of the Settlement Class is superior to other available

                      methods for the fair and efficient resolution of the claims of the

                      Settlement Class.

        9.     Class Certification is for settlement purposes only, and is conditioned upon

 this Final Order and Judgment becoming Final, the terms of the Settlement Agreement,

 and the occurrence of the Effective Date.

        10.    The Court confirms the appointment of Plaintiffs James J. Aboltin and

 Pamela J. Knight as the Settlement Class Representatives. The Court finds that each

 has adequately discharged their duties to represent the best interests of the Class.

        11.    The Court finds that Jonathan S. Batchelor, of Jonathan Batchelor, PLC,

 and David Ferrucci and John P. Desmond, of Dickinson Wright, PLLC, have fairly and

 adequately represented the interests of the Class, and confirms their appointment as Co-

 Lead Class Counsel for the Settlement Class. The Court finds that each has adequately

 discharged their duties to represent the best interests of the Class.

              Notice to Settlement Class Members Satisfies Due Process

        12.    The Court previously considered and approved the notice plan set forth in

 the Settlement Agreement and the notices appended as exhibits to the Settlement

 Agreement, and finds that the method of providing notice fully satisfies the requirements

 of due process, the Federal Rules of Civil Procedure, and constitutes the best notice

 practicable under the circumstances, and shall constitute due and sufficient notice to all

 persons entitled thereto.




                                              5
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 6 of 13 PageID 2524




        13.    The Court finds that the notice specified above was issued by the

 Settlement Administrator in accordance with the Court’s Order Granting Plaintiffs’ Motion

 for Preliminary Approval of Class Action Settlement (Dkt. No. 264). See Declaration of

 Ricky Borges of Epiq Class Action & Claims Solutions, Inc. (Dkt. No. 285-1) (“Borges

 Decl.”), ¶¶ 5-8.

        14.    The Court has reviewed the declaration filed by Mr. Borges and finds that,

 to date, the Settlement Administrator has fulfilled its responsibilities as set forth in the

 Settlement Agreement. The Settlement Administrator is directed to implement each and

 every obligation set forth in the Settlement Agreement in accordance with the terms and

 provisions of the Settlement Agreement.

                                  Requests for Exclusion

        15.    The Settlement Administrator has filed a list of 21 Settlement Class

 Members who timely submitted written request to be excluded from the Settlement Class.

 See Borges Decl., ¶10, Ex. 3.

        16.    The Court directs that the above-referenced persons and entities are not

 bound by the Settlement Agreement or this Final Order and Judgment, including the

 Release.

                    Objections and Other Opposition to the Settlement

        17.    One objection to the Settlement was made, by Helen Xiong. See Dkt. No.

 284.

        18.    The Court finds that Ms. Xiong opted out of the Settlement Class by

 submitting a request to be excluded, dated November 26, 2018. See Dkt. No. 284-3

 (Xiong opt-out form); Borges Decl., ¶10, Ex. 3 (listing Xiong as opt out number 19).




                                              6
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 7 of 13 PageID 2525




        19.    As such, Ms. Xiong lacks standing to object to the Settlement. A “successful

 opt-out” like Ms. Xiong “cannot also file an objection to the Settlement.” Jones v. United

 Healthcare Servs., Inc., No., 0:15-cv-61144-RLR, 2016 WL 8738256, at *4 (S.D. Fla.

 Sept. 22, 2016). See also, e.g., Zamora v. Lyft, Inc., No. 16-cv-2558-VC, 2018 WL

 58119511, at *1 (N.D. Cal. Nov. 6, 2018) (class member “cannot both object and opt out

 under the terms of the settlement”). “[I]t is well established that class members may either

 object or opt out, but they cannot do both.” Carter v. Forjas Taurus S.A., No. 1:13-CV-

 24583-PAS, 2018 WL 3982489, at *13 (S.D. Fla. July 22, 2016), quoting Newberg on

 Class Actions § 13.23 (5th ed.) (“Class members who opt out of the class…are no longer

 considered class members, and hence Rule 23 does not give them standing to object to

 the settlement.”).

        20.    Although Ms. Xiong lacks standing to object to the Settlement, the Court

 has considered Ms. Xiong’s substantive arguments and finds them to lack merit. Among

 other things, the Court concludes that it has the ability to approve a release applicable to

 Distributors based in California.

        21.    Truth in Advertising.Org (“TINA”) has also filed an amicus curiae brief

 expressing concerns with the Settlement (Dkt. No. 284) similar to Ms. Xiong’s, as well as

 other arguments, including that the Settlement would not suffice to pay all claims, and

 that the Settlement should not have included a claims process. Based on the Court’s

 review of the record, the funds exist to pay claimants without resorting to pro rata

 reductions.   The Court also concludes that a claims process was necessary to the

 Settlement, and that the process was fair, reasonable and adequate under the

 circumstances.




                                              7
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 8 of 13 PageID 2526




                                    Dismissal of Claims

        22.    All Released Claims in the operative Complaint are dismissed with

 prejudice.

                                           Release

        23.    The Court approves the Release set forth in Section 8 of the Settlement

 Agreement and repeated, for clarity’s sake, immediately below.

        24.    As of the Effective Date and in consideration of this Settlement Agreement

 and the benefits extended to the Class, the Defendants and all of its and their present

 and former, direct and indirect, subsidiaries, parents, affiliates, incorporated or

 unincorporated entities, divisions, groups, officers, directors, shareholders, partners,

 partnerships, joint ventures, employees, agents, servants, assignees, successors,

 insurers, indemnitees, attorneys, transferees, and/or representatives, and all Distributors,

 shall be released and forever discharged by the Class Representatives, for themselves

 and as the representatives of each Settlement Class Member; each Settlement Class

 Member on behalf of himself or herself; and their respective present and former, direct

 and indirect, subsidiaries, parents, affiliates, incorporated or unincorporated entities ,

 divisions, groups, officers, directors, shareholders, partners, partnerships, joint ventures ,

 employees, agents, servants, assignees, successors, insurers, indemnitees, attorneys ,

 transferees, and/or representatives (collectively, the “Releasing Parties”) from all claims,

 demands, rights, liabilities, suits, or causes of action, known or unknown, as of the

 Effective Date, that (1) were or could have been asserted in the complaints filed in this

 Action, or (2) are based upon, arise out of, or reasonably relate to, the claims asserted in

 the Action. This definition of “Released Claims” specifically extends to any allegation that,




                                               8
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 9 of 13 PageID 2527




 during the Class Period, Jeunesse or any Distributor engaged in any acts of unfair

 competition; false and/or misleading advertising; or operated any type of illegal, pyramid,

 endless chain, or fraudulent scheme.

        25.    Upon the Effective Date, Settlement Class Members shall be deemed to

 have, and by operation of this Final Order and Judgment shall have, fully, finally, and

 forever settled and released any and all of the Released Claims, whether known or

 unknown, suspected or unsuspected, contingent or non-contingent, which now exist, or

 heretofore have existed, upon any theory of law or equity now existing or coming into

 existence in the future, for damages, injunctive relief, rescission, disgorgement, or

 restitution or any other right, remedy, or relief of every nature and description whatsoever,

 whether based on federal, state, local, statutory or common law or any other law, rule, or

 regulation, including the law of any jurisdiction outside the United States, that were

 brought or could have been brought in the complaints in this Action without regard to the

 subsequent discovery or existence of such different or additional facts.

                                   Claims Administration

        26.    The Court orders the Parties and the Settlement Administrator to perform

 their obligations pursuant to the terms of the Settlement Agreement.

        27.    Consistent with Section 4.15 of the Settlement Agreement, the Court orders

 that no disbursements from Available Settlement Funds shall be made prior to this Final

 Order and Judgment becoming Final.

                     Attorneys’ Fees and Costs and Service Awards

        28.    The Settlement Agreement allowed Class Counsel to apply to the Court for

 an award of attorneys’ fees and reimbursement of their expenses and costs from the




                                               9
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 10 of 13 PageID 2528




  Settlement Fund as a percentage of the entire value of settlement, including monetary

  and the value of the equitable relief, and, as a common fund, in accordance with

  applicable law.

         29.    The Court finds that Class Counsel’s efforts litigating this case and securing

  the pool of settlement benefits defined in the Settlement Agreement have benefited the

  members of the Settlement Class and that they should be compensated for their time,

  effort, risk and expenses advanced.

         30.    Class counsel have each submitted declarations detailing their time, efforts

  and expenses advanced prosecuting this case for the benefit of the Class (Dkt. Nos. 273-

  2, 273-3).

         31.    Based on the foregoing, the Court awards Class Counsel $825,000.00 in

  attorneys’ fees and expenses.

         32.    The Court finds that the amount awarded is fair, adequate and reasonable

  pursuant to both the percentage of the benefit and lodestar methods of awarding

  attorneys’ fees in class actions.

         33.    The Settlement Administrator is directed to pay this amount to Class

  Counsel from available settlement funds as instructed by Class Counsel and in a manner

  and at a time consistent with the Settlement Agreement.

         34.    Class Counsel has filed a declaration describing each Settlement Class

  Representative’s general time and efforts pursuing this litigation for the benefit of the

  Settlement Class (Dkt. No. 273-2).

         35.    The Court finds that the time and effort of the Settlement Class

  Representatives benefited the members of the Settlement Class and that Class




                                               10
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 11 of 13 PageID 2529




  Representative Service Awards are appropriately awarded to each. A Service Award of

  $1,000.00 shall be paid to James J. Aboltin, and a Service Award of $2,500.00 shall be

  paid to Pamela J. Knight. The Settlement Administrator is directed to pay these amounts

  from available settlement funds in a manner and at a time consistent with the Settlement

  Agreement.

                                         Judgment

        36.    The Court orders that Judgment in the Action be entered on the terms of

  the Settlement Agreement as set forth in this Final Order and Judgment and dismisses

  all Released Claims and causes of action asserted in the Action, on the merits and with

  prejudice, as to the Settlement Class Representatives and all Settlement Class Members .

  This dismissal is without cost to any party, except as specifically provided in the

  Settlement Agreement.

        37.    Without affecting the finality of this Final Order and Judgment, the Court

  retains jurisdiction in the Action over: (a) implementation and enforcement of the

  Settlement Agreement, until such time as the final judgment contemplated hereby has

  become effective and each and every act agreed to be performed by the parties hereto

  shall have been performed pursuant to the Settlement Agreement, including all payments

  set forth thereunder; (b) any other action necessary to conclude this settlement and

  implement the Settlement Agreement; and (c) the administration, consummation,

  enforcement, and interpretation of the Settlement Agreement, and for any other

  necessary purpose.

        38.    The Court finds that no just reason exists for delay in entering this Judgment

  and the Clerk is hereby directed forthwith to enter Judgment in the Action.




                                              11
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 12 of 13 PageID 2530




                                   Remaining Provisions

         39.    Counsel for the Parties are hereby authorized, without needing further

  approval from the Court, to agree to and adopt non-substantive amendments to,

  modifications of, and/or expansions of the Settlement Agreement, if such changes are

  consistent with this Order and do not limit the rights of any person or Settlement Class

  Member entitled to relief under the Settlement Agreement. All substantive amendments,

  modifications, and/or expansions shall be submitted to the Court in the form of a joint

  motion for approval.

         40.    No party with standing to do so has objected to the Settlement. Accordingly,

  no objector has standing to appeal.       Nevertheless, if the Settlement Agreement is

  terminated or is not consummated for any reason whatsoever, or if this Final Order does

  not become Final, then this Order, including the certification of the Settlement Class and

  appointment of Class Representatives and Co-Lead Class Counsel, shall be void and/or

  vacated, and this action shall proceed as though the certification and appointments never

  occurred, with Plaintiffs and Defendants being deemed to have reserved all their

  respective rights to propose or oppose any and all class certification issues.

         41.    Nothing in this Order shall be construed or used as an admission,

  concession, or declaration by or against Defendants for any fault, wrongdoing, breach, or

  liability. Nor shall it be construed or used as an admission, concession, or declaration by

  or against Plaintiffs or the Members of the Settlement Class that their claims lack merit or

  that the relief requested in the operative Complaint in this Action is inappropriate or

  improper, or as a waiver by any Party of any claims or defenses he, she, or it may have;




                                               12
Case 6:17-cv-01624-PGB-T_S Document 292 Filed 01/09/19 Page 13 of 13 PageID 2531




  nor shall this Order be construed as a finding or conclusion of the Court with respect to

  the merit or lack of merit of any claim or defense asserted in the Action.

         DONE AND ORDERED in Orlando, Florida on January 9, 2019.




  Copies furnished to:



  Counsel of Record

  Unrepresented Parties




                                               13
